Citation Nr: 0306612	
Decision Date: 04/07/03    Archive Date: 04/10/03

DOCKET NO.  95-06 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder. 

2.  Entitlement to service connection for alcohol and drug 
abuse.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Counsel

INTRODUCTION

The veteran had active duty from July 1978 to May 1984.  He 
was imprisoned for 78 days from May 1, 1980 to July 17, 1980, 
and had a total of 597 days lost in addition due to being 
absent without leave (AWOL) during the remainder of his tour 
of active duty.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1994 rating decision by 
the San Diego, California, Regional Office (RO) of the 
Department of Veterans Affairs (VA), that denied the above 
claims.  The case was thereafter transferred to the Oakland, 
California, RO.

In December 2002, a hearing was held before the undersigned 
Veterans Law Judge making this decision who was designated by 
the Chairman to conduct that hearing, pursuant to 38 U.S.C.A. 
§ 7107(c) (West 2002).  


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claims so that he is afforded 
every possible consideration and to comply with due process.

In November 2000, the President of the United States signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub.L. No. 106-475, 114 Stat. 2096 (2000).  This act 
introduces several fundamental changes into the VA 
adjudication process.  These changes were codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002) and 
38 C.F.R. § 3.159 (2002).  Under the VCAA, VA's duty to 
notify and assist has been significantly expanded in the 
following areas.  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  
38 U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  Second, VA has 
a duty to notify the veteran of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Third, VA has a duty 
to assist claimants in obtaining evidence needed to 
substantiate a claim.  38 U.S.C.A. §§  5107(a), 5103A; 38 
C.F.R. § 3.159(c).  

However, there is no indication that the RO considered the 
VCAA in this case.  There is no mention of it in any 
documents in the claims folder.  Nor has the RO fully 
complied with VA's duties to notify and assist.  

First, on remand the RO should notify the veteran of the 
evidence and information necessary to substantiate his claims 
and inform him whether he or VA bears the burden of producing 
or obtaining that evidence or information.

Second, the claims file shows that the veteran was 
incarcerated during service at Fort Leavenworth, Kansas.  He 
indicated psychiatric treatment during that incarceration.  
He also indicated psychiatric treatment following service 
while incarcerated at various locations within the California 
State Prison system and at the VA Medical Center (VAMC) in 
Fresno, California.  It appears that some, but not all, of 
the indicated records have been obtained.  Accordingly, the 
RO should ensure that all of the relevant records have been 
associated with the claims file.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2002).  

Finally, after all his treatment records have been obtained, 
the veteran should be afforded a VA examination in order to 
obtain an opinion as to the date of onset and etiology of any 
acquired psychiatric disability found to be present.  See 38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4).

Accordingly, while the Board regrets the delay, this claim is 
REMANDED to the RO for the following:

1.  Provide the veteran appropriate notice 
under the VCAA and its implementing law and 
regulations.  Such notice should specifically 
apprise him of the evidence and information 
necessary to substantiate his claims and 
inform him whether he or VA bears the burden 
of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2002); 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

2.  Make an attempt to secure additional 
service medical records for the veteran 
through official channels, to include 
psychiatric treatment during his 
incarceration at Fort Leavenworth, 
Kansas, from May 1, 1980 to July 17, 
1980.  

3.  After verifying dates and places of 
incarceration with the veteran, make 
arrangements to obtain his complete 
psychiatric treatment records during multiple 
incarcerations with the California State 
Prison system following his separation from 
service.  

4.  Make arrangements to obtain the veteran's 
treatment records for a psychiatric disorder 
from the Fresno VAMC dated from 1999 to 
present.

5.  Once the foregoing development has been 
accomplished to the extent possible, and the 
medical records have been associated with the 
claims file, schedule the veteran for a VA 
psychiatric examination.  The examiner should 
be provided a copy of this remand together 
with the veteran's entire claims folder, and 
the examiner is asked to indicate that he or 
she has reviewed the claims folder.  All 
indicated diagnostic tests should be 
conducted and the examiner should review the 
results of any testing prior to completion of 
the report.

The examiner is requested to provide an 
opinion as to the diagnosis, date of onset, 
and etiology of any acquired psychiatric 
disorder found to be present.  The examiner 
should state whether it is at least as likely 
as not that any currently diagnosed 
psychiatric disorder had its onset during 
active service or is related to any in-
service disease or injury.  In rendering this 
opinion, the examiner must review the 
veteran's complete records, including those 
showing that his personality changed and that 
he became aggressive while drinking during 
service.  
The examiner must provide a comprehensive 
report, including complete rationales for all 
conclusions reached.
6.  Review the claims folder and ensure that 
all of the foregoing development actions have 
been conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Ensure that all notification and development 
action required by the VCAA is completed.  

7.  Readjudicate the veteran's claims, with 
application of all appropriate laws and 
regulations and consideration of any 
additional information obtained as a result 
of this remand, including the VA examination.  

8.  If the decision with respect to the 
claims remains adverse to the veteran, he 
and his representative should be 
furnished a supplemental statement of the 
case (SSOC) and afforded a reasonable 
period of time within which to respond 
thereto.  The SSOC must include 
consideration of all evidence received 
since the SSOC of August 2000.  

Thereafter, the claim is to be returned to the Board, 
following applicable appellate procedure.  The veteran need 
take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this REMAND are to obtain additional information and 
comply with all due process considerations.  No inference 
should be drawn regarding the final disposition of this claim 
as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	P.M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002). 

